Appeal from an order of the Family Court, Jefferson County (Richard V Hunt, J.), entered March 1, 2005 in a proceeding pursuant to Social Services Law § 384-b. The order terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Contrary to the contention of respondent, Family Court’s finding that she permanently neglected her son is supported by clear and convincing evidence that, “despite diligent efforts by petitioner to encourage and strengthen the parental relationship, respondent failed substantially and continuously or repeatedly to plan for the future of [her son] for a period of more than one year following [his] placement with petitioner, although physically and financially able to do so” (Matter of Susan C., 1 AD3d 991, 991 [2003]; see Social Services Law § 384-b [7] [a]). Respondent failed to preserve for our review her further contention that the court was biased (see Ginther v Ginther, 13 AD3d 1128, 1129 [2004]) and, in any event, that contention lacks merit. Finally, the record does not support the contention of respondent that she was deprived of effective assistance of counsel (see Matter of Nathaniel W., 24 AD3d 1240, 1241 [2005]). Present—Pigott, Jr., P.J., Scudder, Kehoe, Smith and Pine, JJ.